Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered.  Applicant has amended claim 1 to include the feature discretely and Applicant has amended claim 11 to include the feature :a function exhibiting region sandwiched between the firs electrode and the second electrode function portion…the second electrode layer is disposed on the first end and the second end of the flexible substrate in the first direction”.  Applicant’s arguments depend primarily on Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 10 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1) and of Ghosh et al (US 2001/0052752 A1)(“Ghosh”).

Forming an organic functional layer on a first electrode layer, as Rankin Jr discloses forming a first electrode or anode (para. 0080) and then forming an electroluminescent (EL) layer on the anode in a first direction for a plurality of device formation regions in a flexible substrate, as Rankin Jr discloses a flexible substrate (para. 0088 and 0091) and Rankin Jr also disclose a first direction in Fig. 1 (para. 0050)
Forming a second electrode layer forming a second electrode layer on the substrate on which the organic layer is formed over the device formation regions, as Rankin Jr discloses forming a second electrode or cathode layer over the electroluminescent (EL) media (para. 0080) in the first direction to cover part of each organic layer (para. 0080) and Rankin Jr also disclose a first electrode layer 120 may be formed in a first direction and a   second electrode layer 140 may be formed in a different direction (para. 0094-0097)
Forming a hole by removing in a second direction crossing the first the second electrode layer between a boundary of the device formation region in the functional layer or the boundary, as Rankin Jr discloses making the spaces between the stripes of desired width by cutting the coated material (para. 0065) or by etching (para. 0092).
And providing a sealing member sealing the organic functional layer to cover a surface of the hole, as Rankin Jr discloses providing an encapsulation layer, which is a disclosure of a sealing member.
Rankin Jr suggests a sealing member by the disclosure of an encapsulation layer, however Rankin Jr does not explicitly state a sealing member, and Rankin Jr discloses the recited steps in more than one embodiment.  Rankin Jr does not explicitly state discretely.
Madigan, in the same field of endeavor of organic light emissive display made by ink printing method (Abstract), discloses discretely forming the layers of the OLED, as Madigan discloses forming the 
Ghosh, in the same field of endeavor of OLED encapsulation (Abstract), discloses that in the formation of individual OLED devices (para. 0005-0006), the individual devices which have been formed on a substrate are encapsulated to seal the devices (para. 0030-0031 and Fig. 1 and Fig. 3) to protect the devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation layer disclosed by Rankin Jr is also a sealing member and that the layers of the devices are discrete as Madigan discloses forming the layers by droplets or printing results in discrete  layers, and  Madigan discloses that protection by encapsulation layer is well known to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the steps disclosed by Rankin Jr, as Rankin Jr discloses that the steps disclosed can be combined (para. 0136), and in addition, patents are relevant as prior art for all they contain, and a reference can be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art (MPEP 2123).
It would have been obvious to one of ordinary skill in the art to have combined the arrangement disclosed by Ghosh with the device disclosed by Rankin Jr as Rankin Jr discloses the encapsulation of the individual OLED on the same substrate to protect the individual OLED (para. 0004).
Re claim 2:  Rankin Jr discloses the flexible substrate is long, as Rankin Jr discloses the method permits roll –to- roll manufacture (para. 0104), which is a method which uses a long substrate, as is well known in the art.

Re claim 4:  The combination of Rankin Jr and Madigan and Ghosh discloses laser cutting for the hole, as Madigan discloses laser cutting for the hole (para. 0190).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the laser cutting disclosed by Madigan with the method disclosed  by Rankin Jr in order to obtain the benefit of control of the cutting which is provided by control of a laser beam.
   Re claim 5:  The combination of Rankin Jr and Madigan and Ghosh discloses the sealing member is provided in the hole, as Madigan discloses portion 104 which is dielectric (para. 0067) is in the holes and which would be part of encapsulation (para. 0084).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of the dielectric disclosed by Madigan with the method disclosed by Rankin Jr in order to obtain the dielectric on the sides in the singulaing disclosed by Rankin Jr (para. 0088) in which the cutting would result in the individual devices resulting from the cutting being protected.
                             Re claim 6:  Rankin Jr discloses the anode can be aluminum or magnesium containing (para. 0084), which is a disclosure of amphoteric and of alkali metal containing, and that the cathode can be magnesium ior lithium containing (para. 0085-0086), which is a disclosure of alkaline earth containing metal.
               Re claim 10:  The combination of Rankin Jr and Madigan and Ghosh discloses a dicing step of individually dicing the flexible substrate for each of the device formation regions, as  Rankin Jr discloses a dicing step of individually dicing the flexible substrate for each of the device formation regions  in order to obtain the dielectric on the sides in the singulating disclosed by Rankin Jr (para. 
Re claim 16:  The combination of Rankin Jr and Madigan and Ghosh disclose the organic functional layer is formed by inkjet printing, as Madigan discloses the functional layer is formed by droplets (para. 0051).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1) and of Ghosh et al (US 2001/0052752 A1)(“Ghosh”).   as applied to claim 1 above, and further in view of Yamamoto et al (US 2012/0181915 A1)(“Yamamoto”).
Rankin Jr in view of Madigan  and Ghosh discloses the limitations of claim 1 as stated above.  Rankin also discloses a display of the liquid crystal display (para. 0093) .  Rankin Jr in view of Madigan and Ghosh  is silent with respect to the hole is formed outwards from the organic functional layer in the first direction.
Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCDIt would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method disclosed by Rankin Jr in view of Madigan in order to provide a source of light for the liquid crystal display  disclosed by Rankin Jr in view of Madigan and Ghosh.  The arrangement of the LCD over the OLED backlight results in the hole being formed outward from the organic functional layer of the OLED in the backlight in the first direction.
Re claim 8:  Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCDIt would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the 
Re claim 9:  Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCDI would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method disclosed by Rankin Jr in view of Madigan and of Ghosh  in order to provide a source of light for the liquid crystal display  disclosed by Rankin Jr in view of Madigan.  ).  The arrangement of the LCD over the OLED backlight results in the hole being formed outward from the organic functional layer of the OLED in the backlight in the first direction.  An inside of the organic functional layer is interpreted as in the groove portion, as the OLED in the backlight is beneath the groove portion.


 Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1) and of Ghosh et al (US 2001/0052752 A1)(“Ghosh”) .
Rankin Jr discloses a method for making an organic electronic device, as Rankin Jr discloses coating of electro-optical materials (para. 0048) and for organic light emitting diode (OLED) (para. 0062) including
Forming an organic functional layer on a first electrode layer, as Rankin Jr discloses forming a first electrode or anode (para. 0080) and then forming an electroluminescent (EL) layer on the anode in a first direction for a plurality of device formation regions in a flexible substrate, as Rankin Jr discloses a flexible substrate (para. 0088 and 0091) and Rankin Jr also disclose a first direction in Fig. 1 (para. 0050)

Forming a hole by removing in a second direction crossing the first the second electrode layer between a boundary of the device formation region in the functional layer or the boundary, as Rankin Jr discloses making the spaces between the stripes of desired width by cutting the coated material (para. 0065) or by etching (para. 0092).
And providing a sealing member sealing the organic functional layer to cover a surface of the hole, as Rankin Jr discloses providing an encapsulation layer, which is a disclosure of a sealing member and Rankin Jr also discloses a portion of first electrode 122 of the electrode shown in Fig. 9 extends beyond the other portions.
Rankin Jr suggests a sealing member by the disclosure of an encapsulation layer, however Rankin Jr does not explicitly state a sealing member, and Rankin Jr discloses the recited steps in more than one embodiment.
Madigan, in the same field of endeavor of organic light emissive display made by ink printing method (Abstract), discloses that encapsulation layer for protection is well known by those having ordinary skill in the art (para. 0215) in order to protect OLED devices.
Ghosh, in the same field of endeavor of OLED encapsulation (Abstract), discloses that in the formation of individual OLED devices (para. 0005-0006), the individual devices which have been formed on a substrate are encapsulated to seal the devices (para. 0030-0031 and Fig. 1 and Fig. 3) to protect the devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation layer disclosed by Rankin Jr is also a sealing member, as Madigan discloses that protection by encapsulation layer is well known to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the steps disclosed by Rankin Jr, as Rankin Jr discloses that the steps disclosed can be combined (para. 0136), and in addition, patents are relevant as prior art for all they contain, and a reference can be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art (MPEP 2123).
It would have been obvious to one of ordinary skill in the art to have combined the arrangement disclosed by Ghosh with the device disclosed by Rankin Jr as Rankin Jr discloses the encapsulation of the individual OLED on the same substrate to protect the individual OLED (para. 0004).
  Re claim 14:  The combination of Rankin Jr and Madigan  and Ghosh discloses the sealing member is provided in the hole, as Madigan discloses portion 104 which is dielectric (para. 0067) is in the holes and which would be part of encapsulation (para. 0084).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of the dielectric disclosed by Madigan with the method disclosed by Rankin Jr in order to obtain the dielectric on the sides in the singulating disclosed by Rankin Jr (para. 0088) in which the cutting would result in the individual devices resulting from the cutting being protected.


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1)  and of Ghosh et al (US  as applied to claim 11 above, and further in view of Yamamoto et al (US 2012/0181915 A1)(“Yamamoto”).
Rankin Jr in view of Madigan and Ghosh  discloses the limitations of claim 11 as stated above.  Rankin also discloses a display of the liquid crystal display (para. 0093) .  Rankin Jr in view of Madigan and Ghosh  is silent with respect to the hole is formed outwards from the organic functional layer in the first direction.
Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCDIt would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method disclosed by Rankin Jr in view of Madigan and Ghosh  in order to provide a source of light for the liquid crystal display  disclosed by Rankin Jr in view of Madigan.   The arrangement of the LCD over the OLED backlight results in the hole being formed outward from the organic functional layer of the OLED in the backlight in the first direction.
Re claim 13: Rankin Jr in view of Madigan and Ghosh  discloses the limitations of claim 11 as stated above.  Rankin also discloses a display of the liquid crystal display (para. 0093) .  Rankin Jr in view of Madigan is silent with respect to the hole is formed outwards from the organic functional layer in the first direction.
 Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCDIt would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method disclosed by Rankin Jr in view of Madigan in order to provide a source of light for the liquid crystal display  disclosed by Rankin Jr in view of Madigan and Ghosh.  The arrangement of the LCD over the OLED backlight results in the hole being formed outward from the organic functional layer of the OLED .


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1) and of Ghosh et al (US 2001/0052752 A1)(“Ghosh”) as applied to claim 1 above, and further in view of Zhao et al (US 2012/0074433 A1)(“Zhao”).
Rankin in view of Madigan and of Ghosh discloses the limitations of claim 1 as stated above.  Rankin in view of Madigan and Ghosh is silent with respect to removing second electrode material in a second direction.
Zhao, in the same field of endeavor of OLEDs (para. 0002), discloses an active emission layer 510 and a cathode layer 512, in Fig. 5, and Zhao also discloses forming holes in the cathode layer by removing cathode material in the second direction, as the second direction is the direction into the page of Fig. 5, or perpendicular to the page of Fig. 5, the first direction being the long direction parallel to the surface of the page of Fig. 5 (para. 0033 and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zhao with the device disclosed by Rankin Jr in view of Madigan and of Ghosh in order to obtain the benefit of ease of manufacturing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895